DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 04/02/2021 has been acknowledged and entered. Claims 1-5, 8 and 19 have been cancelled. 

	Allowable Subject Matter
Claims 6-7, 9-18 and 20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 6-7, 9-18 and 20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 6 including “a plurality of wirings over and in contact with the pair of first insulating films and the pair of second insulating films, the plurality of wirings being in contact with the substrate in the trench, wherein the plurality of wirings is in contact with a side surface and a top surface of the pair of first insulating films” and the limitations of base claim 17 including “a plurality of wirings over the undercoat, the plurality of wirings being in contact with the undercoat in the first region and the second region and with the first filler, the second filler and the substrate in the third region, wherein the plurality of wirings are in contact with a side surface and a top surface of the undercoat in the first region and the second region". In 

In example:
(i) Choi et al. (U.S. Patent Pub. No. 2017/0262109) teaches a display device comprising: a substrate having a first region, a second region, and a region between the first and second region that is exposed; a pair of first insulating films over the substrate and in contact with the substrate in the first region and the second region; a pair of second insulating films over and in contact with the region that is exposed, the pair of second insulating films being spaced from each other and respectively in contact with a first sidewall and a second sidewall of the first insulating films; and a plurality of wirings over and in contact with the pair of first insulating films and the pair of second insulating films, the plurality of wirings being in contact with the substrate the region that is exposed, but fails to specifically teach wherein the region of the substrate that is exposes specifically comprises a trench overlapping with the region between the first region and second region and having a first sidewall and a second sidewall facing each other, as well as the limitations mentioned above. 
(ii) Tao et al. (U.S. Patent Pub. No. 2016/0204183) teaches a display device comprising a substrate having a first region, a second region and a trench overlapping with a region between the first region and second region and having a first sidewall and 
(iii) Chen et al. (CN 107123667 A) teaches a similar display device comprising a substrate having a first region, a second region, and a region between the first and second region that is exposed; a pair of first insulating films over the substrate and in contact with the substrate in the first region and the second region; a pair of second insulating films over and in contact with the region that is exposed, the pair of second insulating films being spaced from each other and respectively in contact with a first sidewall and a second sidewall of the first insulating films; and a plurality of wirings over and in contact with the pair of first insulating films and the pair of second insulating films, the plurality of wirings being in contact with the substrate the region that is exposed, but fails to specifically teach wherein the plurality of wiring are specifically in contact with the side surface of the pair of first insulating films/undercoat due to the pair of second insulating films/fillers leaving a portion of the side surface exposed to be contacted.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        April 24, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894